DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/10/2020 which amended claims 1 and 5. Claims 1-8 are currently pending in the application for patent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1400, 1401, 1402, 1403, 1405, 1506, 1508, 1510. The list of reference characters provided is not a comprehensive list and there may be more reference characters within the drawings which are not addressed in the specification. The examiner suggests the applicant reviews the drawings and ensures that all reference characters within the figures are also addressed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2011/0164294).
Regarding Claim 1, Shimizu discloses a see-through display system (Figure 11; Image Display Device 1) comprising: 
an eyeglass lens (Figure 11; Eyepiece Prism 21) and 
a single see-through diffractive optical element (Figure 11; HOE; Paragraph [0118]; wherein it is disclosed that the HOE 23 is a volume-phase type and reflective type of holographic optical element as a combiner which diffracts and reflects the image light, thereby making it a diffractive optical element and transmits the external light to guide it to the optical pupil E) attached to the eyeglass lens (Figure 11; Eyepiece Prism 21) wherein a spectrum of a Fourier transform of a surface shape of said single 
Regarding Claim 5, Shimizu discloses a display system (Figure 11; Image Display Device 1) comprising: 
a viewing lens (Figure 11; Eyepiece Prism 21) having a viewing angle (see Figure 11); and 
a single DOE (Figure 11; HOE; Paragraph [0118]; wherein it is disclosed that the HOE 23 is a volume-phase type and reflective type of holographic optical element as a combiner which diffracts and reflects the image light, thereby making it a diffractive optical element) attached to the viewing lens (Figure 11; Eyepiece Prism 21) to focus light beams (see Figure 11 and Paragraph [0118]; wherein the HOE 23 is attached to eyepiece prism 21 and is configured to focus image light onto the optical pupil E), wherein a spectrum of a Fourier transform of a surface shape of said single DOE (Figure 11; HOE) having a single peak within the viewing angle, and other peaks outside of the viewing angle of the viewing lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing angle (Normal Diffraction Light), and other peaks (0-order Light) outside of the viewing angle of the viewing lens), for looking directly through the viewing lens (Figure 11; Eyepiece Prism 21) attached with the single DOE (Figure 11; HOE) on an image (see Paragraph [0122]) through a reflected light of an image light projected and guided .

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2011/0164294; hereinafter referred to as Shimizu) as applied to claims 1 and 5, in view of Ori (US 5,872,658) and Biernath et al (US 7,418,202; hereinafter referred to as Biernath).
Regarding Claim 2, Shimizu discloses the limitations of claim 1 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed and formed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform within the viewing angle of the eyeglass lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order 
Shimizu does not expressly disclose that the surface shape of the single DOE is disposed on a semiconductor wafer comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth.
Ori discloses a single DOE disposed on a semiconductor wafer comprises a plurality of saw tooth (see Figure 5 and Column 6, Lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the DOE of Shimizu such that the single DOE further comprises a semiconductor wafer comprises a plurality of saw tooth, as taught by Ori, because doing so would allow for diffraction efficiency to be increased (see Ori Column 6, Lines 1-16).
Shimizu as modified by Ori does not expressly disclose that the surface shape of the single DOE comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth.
Biernath discloses the surface shape of a single DOE comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth (see Abstract and Column 7, Lines 52-54).

Regarding Claim 6, Shimizu discloses the limitations of claim 5 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed and formed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform within the viewing angle of the eyeglass lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing angle (Normal Diffraction Light), and other peaks (0-order Light) outside of the viewing angle of the eyeglass lens).
Shimizu does not expressly disclose that the surface shape of the single DOE is disposed on a semiconductor wafer comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the DOE of Shimizu such that the single DOE further comprises a semiconductor wafer comprises a plurality of saw tooth, as taught by Ori, because doing so would allow for diffraction efficiency to be increased (see Ori Column 6, Lines 1-16).
Shimizu as modified by Ori does not expressly disclose that the surface shape of the single DOE comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth.
Biernath discloses the surface shape of a single DOE comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth (see Abstract and Column 7, Lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the see-through display system of Shimizu such that the surface shape of the single DOE comprises a plurality of saw tooth with a randomized pitch between adjacent saw tooth, as taught by Biernath, because doing so would aid in reducing artifacts in a resulting image (see Biernath Abstract).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2011/0164294; hereinafter referred to as Shimizu) as applied to claims 1 and 5, in view of Liu et al (US 5,161,027; hereinafter referred to as Liu).
Regarding Claim 3, Shimizu discloses the limitations of claim 1 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed and formed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform within the viewing angle of the eyeglass lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing angle (Normal Diffraction Light), and other peaks (0-order Light) outside of the viewing angle of the eyeglass lens).
Shimizu does not expressly disclose that the surface shape of the single DOE is designed and formed to add a negative spectrum of the Fourier transform.
Liu discloses adding a negative spectrum of the Fourier Transform (see Abstract and Column 1, Lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the single DOE of Shimizu by adding a negative spectrum of the Fourier Transform, as taught by Liu, wherein upon combination the surface shape of the DOE would be designed and formed to add a negative spectrum of the Fourier transform, because doing so would predictably aid in 
Regarding Claim 7, Shimizu discloses the limitations of claim 5 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed and formed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing angle (Normal Diffraction Light), and other peaks (0-order Light) outside of the viewing angle of the eyeglass lens).
Shimizu does not expressly disclose that the surface shape of the single DOE is designed and formed to add a negative spectrum of the Fourier transform.
Liu discloses adding a negative spectrum of the Fourier Transform (see Abstract and Column 1, Lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the single DOE of Shimizu by adding a negative spectrum of the Fourier Transform, as taught by Liu, wherein upon combination the surface shape of the DOE would be designed and formed to add a .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2011/0164294; hereinafter referred to as Shimizu) as applied to claims 1 and 5, in view of Imamura et al (US 5,847,877; hereinafter referred to as Imamura).
Regarding Claim 4, Shimizu discloses the limitations of claim 1 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform within the viewing angle of the eyeglass lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing angle (Normal Diffraction Light), and other peaks (0-order Light) outside of the viewing angle of the eyeglass lens).

Imamura discloses the surface shape of a single DOE is designed to have a phase shift function (see Figure 3; Abstract, Column 1, Lines 5-12 and Colum 4, Lines 3-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the single DOE of Shimizu such that the surface shape of the DOE is designed to have a phase shift function, as taught by Imamura, because doing so would decrease a wavelength dependency of a diffraction efficiency and generation of produced variation of color and flare due to undesired order beams (see Imamura Column 2, Lines 17-21).
Regarding Claim 8, Shimizu discloses the limitations of claim 5 as detailed above.
Shimizu further discloses the surface shape of the single DOE (see Shimizu Figure 11; HOE 23) is designed to reduce peaks of the spectrum of the Fourier transform other than the single peak of the spectrum of the Fourier transform within the viewing angle of the eyeglass lens (see Paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil of a user and thereby becoming ghost light. One of ordinary skill in the art would recognize that by preventing 0-order light from entering a viewing zone of a user and permitting normal diffraction light to enter the viewing zone of a user the Fourier transform of a surface shape of said HOE 23 having a single peak within the viewing 
Shimizu as modified by Tabata does not expressly disclose that the surface shape of the single DOE is designed to have a phase shift function.
Imamura discloses the surface shape of a single DOE is designed to have a phase shift function (see Figure 3; Abstract, Column 1, Lines 5-12 and Colum 4, Lines 3-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the single DOE of Shimizu such that the surface shape of the DOE is designed to have a phase shift function, as taught by Imamura, because doing so would decrease a wavelength dependency of a diffraction efficiency and generation of produced variation of color and flare due to undesired order beams (see Imamura Column 2, Lines 17-21).


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. The applicant alleges on page 5 that the amendments made to the specification fully describe and support the claims and reference characters as shown in the drawings are now specifically described and mentioned in the specification. 
The examiner respectfully disagrees with this notion presented by the applicant and holds that the objection to the drawings previously made is upheld in part. That is, as far as the examiner can tell, the applicant has still failed to incorporate at least 

The applicant alleges on page 7 that a DOE and HOE are not the same and that the DOE of the instant invention is flat and is not an HOE. The applicant further states that the avoidance of ghost images requires an arrangement such as Fourier transfer method.
In response to the aforementioned arguments the examiner highlights the fact that a holographic optical element which is performing a diffraction function does constitute as a diffractive optical element. Shimizu (US 2011/0164294) validates this fact in at least paragraph [0118] which states that the HOE 23 diffracts and reflects image light. Thereby, by definition making HOE 23 a diffractive optical element. Furthermore, addressing the applicant’s argument indicating that the DOE of the instant invention is flat, which makes it not an HOE. This statement seems to contradict the language used in claims 2 and 6 which indicates that the surface shape of the single DOE comprises “a plurality of saw tooth with a randomized pitch between adjacent saw tooth..” this language clearly indicates the DOE is not “flat” as the applicant has asserted. Lastly, the applicant has claimed that the avoidance of ghost images requires another arrangement such as Fourier transfer method. Based on this assertion the examiner highlights at least paragraphs [0119], [0150] and [0157]; wherein it is disclosed that the HOE 23 is used in such a way as to allow diffracted light to enter the pupil of a user while preventing not-diffracted light or 0-order light from entering a pupil 

The applicant alleges on page 8 that Ori does not teach how to make a see-through display by a camera lens and does not teach the use of Fourier spectrum.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the examiner maintains that Ori is relied upon, in combination, as disclosing a single DOE disposed on a semiconductor wafer comprising a plurality of saw tooth (see Figure 5 and Column 6, Lines 1-16).

The applicant alleges on page 8 that Liu does not teach changing the pattern of grooves.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the examiner maintains that Liu is relied upon, in combination as disclosing adding a negative spectrum of the Fourier Transform (see Abstract and Column 1, Lines 47-50).
Applicant’s arguments, see pages 5 and 6, filed 12/10/2020, with respect to the 112 rejections of claims 1-8 have been fully considered and are persuasive. The 112 rejections of claims 1-8 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.L/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882